Citation Nr: 0031747	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-37 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to June 1977.  

The appeal for an increased rating for residuals of a left 
shoulder injury arises from a December 1995 rating action in 
which the RO increased the rating from noncompensable to 20 
percent disabling.  The veteran appealed for a higher rating.

The appeal for an increased rating for bilateral pes planus 
arises from a May 1996 rating action in which the RO 
confirmed and continued a 30 percent evaluation for the 
service-connected pes planus.  The veteran appealed for a 
higher rating.  In June 1999, the RO increased the rating 
from 30 percent to 50 percent disabling, effective December 
1, 1995, after termination of a temporary total rating under 
the provisions of 38 C.F.R. § 4.30, which had been in effect 
since June 1995.     

In July 2000, the veteran gave testimony at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.  He submitted additional 
evidence during the hearing and waived his right to have it 
initially considered by the RO.  38 C.F.R. § 20.1304(c).

At the time of the hearing the veteran made contentions which 
the Board construes as claims for secondary service 
connection for a neuroma in the foot, a skin disorder of the 
feet, and a disorder manifested by numbness and tingling in 
the fingers.  Neither of these appears to have been 
considered as part and parcel of the service-connected foot 
and left shoulder disorders.  The RO should take appropriate 
action in this regard.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
productive of no more than pronounced impairment.

2.  The veteran's service-connected left shoulder injury, 
involving the minor extremity, does not show a disability 
picture comparable to limitation of left arm motion to 25 
degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bilateral pes planus have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5276 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left shoulder injury have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201, 5202, 5203 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that his service-connected bilateral pes 
planus and left shoulder disorder have increased in severity 
and should receive higher evaluations.

In a September 1977 rating action, the RO granted service 
connection for pes planus and assigned a 30 percent rating.

In an April 1978 rating action, the RO granted service 
connection for residuals of a left shoulder injury and 
assigned a noncompensable rating.

The veteran filed a claim for increased ratings for both 
disorders in June 1995.

VA outpatient treatment records dated from June to July 1995 
reveal treatment for tarsal tunnel syndrome of the right 
foot.

A letter of medical treatment dated in June 1995 was received 
from a VA podiatrist.  The podiatrist indicated the veteran 
was being treated for tarsal tunnel syndrome of his right 
foot.  He was scheduled for surgery of the foot and that the 
foot would require 3 to 4 weeks of post-operative recovery.

VA outpatient treatment records dated from July 1995 to 
September 1995 reveal treatment for hammertoe deformities, 
neuroma and tarsal tunnel release.

A letter of medical treatment dated in August 1995 was 
received from a VA podiatrist.  The podiatrist stated that 
the veteran had developed certain problems with his feet that 
were secondary to his pes planus.  The problems included 
tarsal tunnel syndrome which had been addressed surgically 
and hammering of the digits of the right foot for which 
additional surgery was scheduled.  

A letter of medical treatment dated in August 1995 was 
received from the veteran's private physician.  The physician 
stated that the veteran received a thorough examination in 
his office in August 1995.  He noted that the veteran had 
surgery on his left shoulder at a VA hospital.  A pin was put 
in his left shoulder and the shoulder was reconstructed.  The 
physician stated that the veteran has had recurrent 
dislocations of his left shoulder.  He further commented that 
the condition had deteriorated and that the veteran had only 
10% use of his shoulder.  There was numbness in the 4th and 
5th left fingers, indicating neurological involvement.  The 
veteran had to wear a sling on his left arm and he had severe 
pain and weakness of the shoulder.  

The veteran underwent a private orthopedic consultation in 
August 1995.  He complained of pain and stiffness in the left 
shoulder.  He reported continuous dislocations of the 
shoulder.  He stated that he had great difficulty elevating 
his arm to shoulder level.  He has had a great deal of pain 
with elevation of his arm above shoulder level.  He also 
complained of weakness and stated that he could not do any 
type of heavy work or maintain any type of carrying of 
lifting because of his left shoulder.  

Examination of the left shoulder revealed some slight 
instability.  There was also some slight subluxation of the 
shoulder as evidenced by a clunking sensation with palpable 
clunk in his shoulder with abduction and external rotation.  
There was tenderness to range of motion and elevation above 
90 degrees.  There was limitation of range of motion to 
approximately 90 degrees of abduction.  Flexion was to 
approximately 90 degrees and external rotation was limited to 
30 degrees.  Sensory examination showed decreased sensation 
in the ring and little fingers of the left hand.  There was a 
well-healed surgical incision over the anterior aspect of the 
left shoulder, consistent with a Bristow procedure.  X-rays 
of the left shoulder showed degenerative changes, especially 
in the humeral head and the inferior margins of the joint.  
There was a well fixed screw in the anterior aspect of the 
glenoid neck, consistent with a Bristow procedure.  

The diagnostic impressions were instability of the left 
shoulder, status post Bristow procedure for stabilization of 
shoulder, only partially successful; history of recurrent 
dislocation, left shoulder; and degenerative arthritis, left 
shoulder.  The examiner further commented that the veteran 
underwent a stabilization procedure for his left shoulder 
rather than a reconstructive surgery, which only has about a 
60 percent success rate.  He stated that unfortunately, the 
Bristow procedure is not a complete stabilization of the 
shoulder, nor complete reconstruction of the shoulder joint 
capsule, and only renders about 60 percent results.  He 
stated that the veteran had residual instability in the 
shoulder and has an inability to use his upper extremity in 
an effective manner.  There did not appear to be a limitation 
of range of motion and pain in his left shoulder.  He felt 
that the veteran had at least a 70-80% disability with 
respect to his left shoulder according to the AMA guidelines 
for assessment of impairment based upon the combination of a 
tenderness, pain, limitation of range of motion, weakness in 
the shoulder, history of previous surgery, and history of 
recurrent dislocation of the shoulder, with only partial 
stabilization of the shoulder.

A report of VA hospitalization dated in August 1995 reveal 
that the veteran underwent surgery for hammertoe deformities 
and for a neuroma of the right foot.

In an August 1995 rating action, the RO granted a  temporary 
total disability rating for a service-connected disability 
requiring convalescence under the provisions of 38 C.F.R. § 
4.30 (2000), effective in June 1995.  The temporary total 
disabling rating was assigned for surgery for tarsal tunnel 
release and was extended through November 1995.

In a December 1995 rating action, the RO increased the rating 
for the left shoulder disability from noncompensable to 20 
percent disabling.  The veteran appealed for a higher rating.  

A letter of medical treatment dated in December 1995 was 
received from a VA podiatrist.  The podiatrist indicated that 
the veteran had surgical correction to alleviate right foot 
discomfort, however, his weight-bearing status was not 
completely back to normal.  He recommended that while at 
work, the veteran keep weight bearing to toleration with the 
use of his cane and that if he could perform his duties from 
his desk, he should do so.

In a May 1996 rating action, the RO confirmed and continued a 
30 percent evaluation for the veteran's service connected 
bilateral pes planus.  The veteran appealed for a higher 
rating.

The veteran was afforded a VA examination in October 1998 in 
conjunction with his claims for increased ratings for 
bilateral pes planus and left shoulder disability.  With 
regard to his flat feet, the veteran complained of pain, 
weakness, stiffness, occasional swelling, heat, redness, 
fatigue, and lack of endurance.  He reported experiencing 
flare-ups daily which were unrelieved by the use of inserts 
and special shoes.  He stated that he is significantly 
limited in being able to walk, shop, take out the trash, 
garden and push a mower because of all these problems.  With 
regard to his left shoulder disability, the veteran 
complained of pain, weakness, stiffness, and a feeling of 
recurrent subluxations, occasional swelling, inflammation, 
instability, frequent dislocations.  He stated that he had a 
feeling of locking and fatigue of the left shoulder, as well 
as a lack of endurance.  He also stated that he had constant 
flare-ups of the left shoulder throughout any given day.  Any 
overuse of the shoulder increased the pain significantly.  

On examination the veteran was described as having a normal 
gait with no evidence of limping or loss of balance.  He was 
able to ambulate without the use of assistive devices.  There 
was no evidence of loss of muscle tone or mass of the upper 
or lower extremities.  There was no swelling or tenderness of 
any joint or limitation of motion.

Examination of the left shoulder revealed flexion to 80 
degrees with no pain or ankylosis.  The veteran refused to 
allow testing for abduction, external rotation, and internal 
rotation.  The examiner observed, however, that the veteran 
had full use of his arm, although he did complain of pain 
under formal testing.  An x-ray of the left shoulder revealed 
post-surgical change in the left scapula.  Examination of the 
feet revealed that they were structurally normal.  There was 
no evidence of significant calluses, breakdown of the skin, 
or hallux valgus deformities.  There was no evidence of 
unusual shoe wear pattern noted.  There was no pain on 
manipulation, rigidity, spasms, swelling or loss of strength.  
Mobility of the ankles appeared to be good, except for the 
right foot which showed evidence of structural pes planus 
which was evidenced by several scars.  Examination of the 
right foot revealed a 5 cm. scar along the external 
malleolus.  There was also a 2.5 cm. scar along the superior 
portion of the second, third, and fourth toes.  Dorsiflexion 
of the right ankle as to 20 degrees and plantar flexion was 
to 45 degrees.  There was no evidence of tinea pedis.  There 
was no evidence of scars noted on the left foot.  There was 
evidence of hammer toes to the second, third, and fourth 
toes, which were mild on the second and fourth toes and 
moderate on the third toe.  There were no skin or vascular 
changes or evidence of significant hallux valgus deformity of 
the feet.  X-ray of the right foot revealed post-surgical 
change.  The diagnoses were bilateral pes planus and 
residuals of left shoulder reconstruction.  

The examiner further commented that the veteran's pes planus 
appeared to be both functional and structural and that the 
veteran has been given special shoes and special inserts to 
try and correct this, but to no avail.  There was evidence of 
surgeries for the release of hammer toes of the right foot, 
but the hammer toes, which are at worst moderate on the third 
toe have not been repaired.  The veteran stated that he will 
not undergo surgery on that foot at any time.  The examiner 
did not doubt that because of the pes planus, the veteran did 
experience pain.

November 1998 VA outpatient treatment records reveal that the 
veteran complained of a sharp pain in his 4th left toe.  The 
assessment was rule out neuroma of the left foot.  In a 
subsequent November 1998 treatment record, the veteran was 
given a neuroma injection in the left foot.

VA outpatient treatment records dated in May 1999 revealed an 
assessment of probable neuroma of the 2nd interspace of the 
right foot.

In a June 1999 rating action, the RO increased the veteran's 
service-connected pes planus from 30 percent disabling to 50 
percent disabling.  

The veteran provided testimony at a July 2000 hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
reported that he continued to have problems with his feet and 
that the pain distracts him in his work.  He stated that he 
had to change his job to one that was more sedentary.  With 
regard to his left shoulder, the veteran stated that he was 
limited in the type of activities he could participate in 
because of the pain he experiences.  In particular, he stated 
that he could not lift his left hand above shoulder level 
without a considerable amount of pain.  He testified that he 
was right-handed.  When asked about any special circumstances 
that would warrant an assignment of a rating higher than the 
maximum rating of 50 percent (extraschedular rating), the 
veteran responded that he doesn't have the balance he needs 
so that, when he stands up, his abdomen hurts.  He pointed 
out that although he was considered to be on light duty, his 
job required that he be on his feet most of the day.  He 
estimated that he had lost a month of work during the past 
year as a result of his disabilities.

The veteran submitted additional medical evidence at the July 
2000 hearing with a written waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304(c).  The 
evidence consisted of duplicate VA outpatient treatment 
records pertaining to the veteran's neuroma and hammertoes as 
well as unrelated records pertaining to treatment of a right 
knee disorder.  


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  As regards the joints, 
38 C.F.R. § 4.45 notes that the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  The considerations include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing.  

Accordingly, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et seq.), 
substantially revised certain statutory provisions regarding 
the assistance that VA must provide to claimants for VA 
benefits and the notice that VA must provide to claimants as 
to the type of evidence that is necessary to substantiate his 
claim.  In this regard, it appears that all records relating 
to the disabilities at issue have been obtained.  The veteran 
did provided up-to-date treatment records at the time of his 
recent hearing before the undersigned, and indicated that 
there were no other records outstanding.


A.  Bilateral Pes Planus

The veteran's pes planus is evaluated as 50 percent disabling 
under the provisions of 38 C.F.R.§ 4.71a, Diagnostic Code 
5276.  

Under that diagnostic code, a noncompensable is assigned for 
a mild condition, in which the symptoms are relieved by built 
up shoes or arch supports.  A 10 percent evaluation is 
warranted for moderate bilateral acquired flatfoot (pes 
planus) where the weight-bearing lines are over or medial to 
the great toes and there is inward bowing of the tendo 
achillis and pain on manipulation and use of the feet. A 30 
percent evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity (such as 
pronation or abduction), accentuated pain on manipulation and 
use of the feet, indications of swelling on use of the feet, 
and characteristic callosities. A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot (pes 
planus) manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board further notes that a 50 percent evaluation is the 
highest schedular rating assignable under Diagnostic Code 
5276.  Current VA examination findings reveal that the 
veteran's pes planus symptomatology has not been relieved by 
special shoes and inserts.  The veteran continues to 
experience pain, but there was no evidence on the recent 
examination of unusual shoe wear pattern, rigidity, spasms, 
swelling, or loss of strength.  The veteran's gait was 
reported to be normal and he walked without the need of 
assistive devices.  There was no pain on manipulation of the 
feet or callus formation.  However, the evidence reveals that 
the veteran has developed tarsal tunnel syndrome and hammer 
toes as a result of his service-connected pes planus 
deformity.  These disorders have caused the veteran 
considerable discomfort and have resulted in surgical 
procedures to help relieve the discomfort.  Accordingly, 
these disorders were taken into consideration in the 
assignment of the 50 percent evaluation for the veteran's 
service-connected pes planus.  The Board finds no other 
applicable rating code under which a higher schedular rating 
could be assigned.  In sum, the Board finds that the evidence 
of record reveals that the appellant's service-connected pes 
planus, with associated tarsal tunnel syndrome and hammertoes 
is productive of no more than pronounced impairment and, in 
fact, the assignment of a 50 percent rating is an 
acknowledgment of the significant disability attributable 
thereto.


B.  Residuals of Left Shoulder Injury

Under Diagnostic Code 5201, a 30 percent rating is assigned 
where there is limitation of motion of the minor (left) arm 
to 25 degrees from the side.  Assignment of a 20 percent 
evaluation contemplates limitation of motion of the arm 
midway between the side and shoulder level.  In addition, if 
arm motion is limited to shoulder level, assignment of a 20 
percent disability evaluation is also warranted.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees in internal rotation.  
38 C.F.R. § 4.71, Plate I (2000).

Diagnostic Code 5202 provides that recurrent dislocation of 
or at the scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level warrants a 20 
percent rating for the minor (left) shoulder. Under this 
code, frequent episodes of guarding of all arm movements also 
warrants a 20 percent evaluation for the minor extremity. 
Furthermore, as based on evidence of pain alone, the veteran 
already is receiving the maximum allowable under Diagnostic 
Code 5201 for limitation of motion of left arm, consideration 
of factors under 38 C.F.R. §§ 4.40 and 4.45 (2000) cannot 
result in a higher evaluation under that diagnostic code. See 
also Johnston v. Brown, 10 Vet. App. 80, 85 (1997). As such, 
an increased rating under this code is not warranted.

Diagnostic Code 5203 provides that major (right) and minor 
(left) extremities are to be evaluated equally, without 
regard as to whether the claimant is left or right-handed. 
Under Diagnostic Code 5203, a 20 percent disability 
evaluation is warranted if there is a dislocation of the 
clavicle or scapula. Assignment of a 20 percent disability 
evaluation is also warranted if there is a nonunion of the 
clavicle or scapula with loose movement. In addition, the 
Diagnostic Code provides that impairment of the clavicle or 
scapula should be rated on the impairment of function of a 
contiguous joint. This code thus provides for a maximum 20 
percent schedular evaluation, and as such, an increased 
rating is not available.

In this case, applying the provisions of 38 C.F.R. § 4.71(a), 
DC 5201 to the clinical evidence summarized above, the Board 
concludes that the criteria for a rating in excess of 20 
percent under DC 5201 are not met.  The VA examination report 
of November 1998 revealed flexion to 80 degrees with no pain 
or ankylosis.  The veteran refused testing for abduction, 
external rotation, and internal rotation.  The examiner, 
however, observed that the veteran had full use of the arm, 
although he did complain of pain under formal testing.  The 
private physician, while reporting some instability of the 
shoulder, found that range of motion in all elevations was to 
90 degrees, except for rotation, which was to 30 degrees.  In 
other words, the veteran has range of motion to shoulder 
level.  There is no evidence of increased disability due to 
functional loss, or evidence that the veteran has limitation 
of motion that warrants a 30 percent evaluation under this 
diagnostic code.
 
There is no indication of fibrous union of the humerus.  
Accordingly, the veteran does not meet the criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 
5202.  Finally, the Board notes that a 20 percent evaluation 
is the highest evaluation available under DC 5203.  Thus, 
there is no basis on which to grant a higher than 20 percent 
evaluation under DC 5203 under any situation.
  
The medical evidence also indicates that the veteran suffers 
from degenerative changes in his left shoulder.  Pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis (to include hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Code 5201 discussed above).  However, inasmuch as the veteran 
already is being compensated for limitation of motion of the 
left arm under Diagnostic Code 5201, assigning a separate 
evaluation for limitation of motion due arthritis would be 
tantamount to evaluating the same symptom separately under 
different diagnostic codes, a violation of the rule against 
pyramiding. See 38 C.F.R. § 4.14 (2000).

Furthermore, in the absence of evidence of, or of disability 
comparable to, ankylosis, evaluation under Diagnostic Code 
5200, the only other potentially applicable diagnostic code 
that provides an evaluation in excess of 20 percent for minor 
shoulder disability, is not applicable.  Thus, the Board 
finds that the record presents no basis upon which to grant 
an increased evaluation for the veteran's left shoulder 
disability under the relevant diagnostic codes, even when 
functional loss due to pain is considered.  See 38 C.F.R. §§ 
4.7, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).


C.  Extra-Schedular Rating

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that either of the veteran's 
disabilities reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis at any stage since the 
grant of service connection for each disability.  In this 
regard, the Board notes that neither disability has been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings); to 
warrant frequent periods of hospitalization; to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran asserts that he has lost much time 
from work, but has submitted no evidence in support thereof.  
In addition, during his lengthy period of convalescence, 
following his 2 foot surgeries in 1995, he was temporarily 
rated at the 100 percent level.  

The Board recognizes that the veteran experiences a 
significant level of disability due, primarily to his foot 
disorder, and for this reason, he is in receipt of a combined 
schedular rating of 60 percent.  In the absence of evidence 
of such factors as those outlined above, the Board is not 
required to remand either claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 50 percent for the veteran's bilateral 
pes planus is denied.

A rating in excess of 20 percent for the veteran's residuals 
of a left shoulder injury is denied.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 15 -


- 1 -


